DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julia A. Thomas (Reg. No. 52,283) on 3/9/2021.

	The application (following claims) has been amended as follows: 
3. (Currently Amended) The apparatus according to claim [[2]] 1, wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, exactly one of the media data segments from each of the one or more selection groups as the one or more selected segments.  

4. (Currently Amended) The apparatus according to claim [[2]] 1, wherein the plurality of data streams form an order, and wherein the selector is configured to select the at least 

6. (Currently Amended) The apparatus according to claim [[2]] 1, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, 148901030.1 wherein each of the two or more selection groups comprises exactly one media data segment from each of the plurality of data streams, and wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of the two or more selection groups as the one or more selected segments.

Allowable Subject Matter

Claims 1, 3-8, 10-16, 20 and 22 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 


e)	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

f)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457